DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (US 2014/0213997).
 Tsang et al. (US 2014/0213997).
With reference to claim 1, Tsang et al. (hereinafter “Tsang”) discloses a disposable absorbent article (20) having a longitudinal centerline and a lateral centerline generally perpendicular to the longitudinal centerline (see figures), the disposable absorbent article further comprising: 
a topsheet (202); 
a backsheet (201); 
a first end region, an opposing second end region and an intermediate region disposed between the first end region and the second end region (see figures); 

a second absorbent core (211a) disposed between the first absorbent core and the backsheet, the second absorbent core (figure 2A), wherein the second absorbent core has an intermediate region second absorbent core width (figure 2A), and wherein the intermediate region first absorbent core width is greater than the intermediate region second absorbent core width (represented by dotted line in the annotated intermediate region), wherein first absorbent core and the second absorbent core overlap by an overlap distance, and wherein the first absorbent core and the second absorbent core are disposed in a longitudinally offset configuration as shown in figure 2A. 
The difference between Tsang and claim 1 is the provision that one absorbent core width is greater than the other as measured along a lateral centerline.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide different absorbent core widths between the first and second core as measured at the lateral centerline as desired because Tsang discloses that the overall dimensions of the core width (A,B) can be adjusted as desired as set forth in [0084]. See figures 15B and 15C where elements A,B are reflective of the entire core structure.
[AltContent: textbox (first region second absorbent core width)][AltContent: arrow][AltContent: textbox (first region first absorbent core width)][AltContent: arrow][AltContent: arrow][AltContent: textbox (intermediate region first absorbent core width)][AltContent: oval]
    PNG
    media_image1.png
    542
    475
    media_image1.png
    Greyscale



As to claim 2, Tsang discloses a disposable absorbent article wherein the first absorbent core comprises a first region first absorbent core width, and wherein the first region first absorbent core width is greater than the intermediate region first absorbent core width as shown in annotated figure 2A. 

Regarding claim 9, Tsang discloses a disposable absorbent article wherein the first absorbent core comprises a first portion (E2), a second portion (E1) and a separation (M0) disposed between the first portion and the second portion, wherein the first portion, second portion, and separation generally extend parallel to the longitudinal centerline as shown in figure 5A. 
As to claim 10, Tsang discloses a disposable absorbent article wherein the separation is less than 2 times the caliper of the first portion and/or second portion shown in figure 5A where the absorbent core is a uniform structure. See also [0075] where Tsang anticipates the core elements to be indistinguishable from one another in an effort to control product cost. 


Regarding claim 13, Tsang discloses a disposable absorbent article wherein the first absorbent core comprises a first portion (E2), a second portion (E1) and a third portion (M0) being spaced from each of the first portion and the second portion and being disposed between the first portion and the second portion, wherein the first 
With reference to claims 14-15, Tsang discloses a disposable absorbent article  wherein both the first absorbent core and the second absorbent core may include a distribution layer and a superabsorbent layer as set forth in [0004] and [0074]. 
As to claims 16-17, Tsang discloses a disposable absorbent article wherein the first absorbent core and the second absorbent core (including all of the individual components making up those layers) are joined to each other as set forth in at least [0099] where it is specifically discussed that the elastics (819) bond the layers of the absorbent core material together.
Claims 4-8, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (US 2014/0213997) and further in view of Sartorio et al. (US 6,319,238).
With reference to claim 4, Tsang teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Tsang and claim 4 is the provision that the first region second absorbent core width is greater than the first region first absorbent core width. 
Sartorio et al. (hereinafter “Sartorio”) teaches an analogous absorbent article having a first region second absorbent core width is greater than the first region first absorbent core width as shown in annotated figure 1.

	
[AltContent: arrow][AltContent: textbox (second region second absorbent core width)][AltContent: arrow][AltContent: textbox (second region first absorbent core width)][AltContent: textbox (first region first absorbent core width)][AltContent: arrow][AltContent: textbox (first region second absorbent core width)][AltContent: arrow]
    PNG
    media_image2.png
    450
    816
    media_image2.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent layer of Tsang with the first and second absorbent core widths as taught by Sartorio in order to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article during use as taught by Sartorio in col. 1, lines 63-66.	

Sartorio teaches an analogous absorbent article wherein the second absorbent core in the first end region (50) extends outboard of the first absorbent core in the first end region (30) by a first end region outboard distance (52) as shown in figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent layer of Tsang with the first and second absorbent core widths as taught by Sartorio in order to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article during use as taught by Sartorio in col. 1, lines 63-66.
The difference between Tsang and claim 6 is the provision that the intermediate region first absorbent core width is less than the intermediate region second absorbent core width.
Sartorio teaches an analogous absorbent article wherein the intermediate region first absorbent core (uppermost layer 30) width is less than the intermediate region second absorbent core (bottommost layer 30) width as shown in figure 1.

The difference between Tsang and claims 7-8 and 12 is the provision that the article has a specific intermediate region outboard distance and/or first end region outboard distance.
Sartorio teaches an analogous absorbent article including plurality of flexible absorbent elements which may be stacked on top of another wherein the shape and size (including the width) of the flexible elements may vary as set forth in col. 3, lines 1-4 and as shown in the figures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intermediate outboard distance of Tsang as suggested by Sartorio in to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article or unintentional leakage during use as taught by Sartorio in col. 1, lines 63-66.
With reference to claim 11, Tsang teaches the invention substantially as claimed as set forth in the rejection of claim 1.

Sartorio teaches an analogous absorbent article having a second region first absorbent core width is less than the second region second absorbent core width as shown in annotated figure 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent layer of Tsang with the first and second absorbent core widths as taught by Sartorio in order to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article during use as taught by Sartorio in col. 1, lines 63-66.
The difference between Tsang and claim 12 is the provision that the second absorbent core in the first end region extends outboard of the first absorbent core in the first end region by a first end region outboard distance. 
Sartorio teaches an analogous absorbent article wherein the second absorbent core in the first end region (50) extends outboard of the first absorbent core in the first end region (30) by a first end region outboard distance (52) as shown in figure 2.

With reference to claims 18-19, Tsang teaches the invention substantially as claimed as set forth in the rejection of claim 1.


The difference between Tsang and claims 18-19 is the provision that the end edges of the absorbent cores have a specific shape.
Sartorio teaches an analogous absorbent article including plurality of flexible absorbent elements which may be stacked on top of another wherein the shape and size (including the width) of the flexible elements may vary as set forth in col. 3, lines 1-4 and as shown in the figures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intermediate outboard distance of Tsang as suggested by Sartorio in to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article or unintentional leakage during use as taught by Sartorio in col. 1, lines 63-66.
With respect to claim 20, Tsang discloses a disposable absorbent article wherein the first absorbent core first end edge (207b) is disposed more proximate to the first end . 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781